Citation Nr: 0211625	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  98-13 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a combined rating in excess of 30 percent for 
a left knee disability.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1953 to 
March 1956.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs.

The procedural history in this case is somewhat confusing.  A 
rating decision in July 1997 granted service connection for 
left knee sprain with traumatic arthritis, and assigned an 
initial noncompensable rating for that disability.  The 
veteran was notified of the decision that same month.  A 
rating decision in October 1997 reviewed additional evidence 
received and increased the rating to 20 percent, retroactive 
to the date of the grant of service connection.  Thus, the 20 
percent rating became the initial rating assigned for the 
veteran's service connected knee disability.  Correspondence 
received in August 1998 (about 13 and a half months after the 
July 1997 rating decision, but within a year of the October 
1997 rating), was apparently interpreted by the RO as a 
notice of disagreement with the rating assigned.  (The 
veteran contended that "a higher rating of 20 percent for 
the left knee condition" was warranted.)  

The veteran also indicated he was seeking an earlier 
effective date for the grant of service connection, and 
compensation benefits.  He asserted there was clear and 
unmistakable error in a prior (May 1984) rating that denied 
service connection for left knee disability.  A September 
1998 rating decision denied the veteran's claim of clear and 
unmistakable error in the 1984 rating.  The veteran was 
informed of that decision, and did not file a timely notice 
of disagreement with the decision.  Hence that matter is not 
before the Board.  The veteran was also notified by the RO, 
including in a May 2000 supplemental statement of the case, 
that his notice of disagreement with the effective date 
assigned by the July 1997 rating decision was untimely.  He 
submitted no arguments or communication that might be 
construed as pursuing an appeal regarding the timeliness of 
his notice of disagreement with the effective date of the 
grant of service connection for left knee disability.  
Accordingly, that matter also is not before the Board.  A 
supplemental statement of the case in January 2000 granted a 
separate 10 percent rating for left knee arthritis in 
addition to the 20 percent rating for sprain, effective from 
the date of grant of service connection.  Thus, the combined 
30 percent rating for left knee disability is the initial 
rating assigned following a grant of service connection.  
When this claim was previously before the Board in February 
2002, it was remanded for further evidentiary development. 


FINDING OF FACT

The veteran's left knee disability is manifested by severe 
weakness, incoordination, fatigability, and instability, and 
by arthritis, with some limitation of motion; limitation of 
knee flexion to 30 degrees or extension to 15 degrees is not 
shown.


CONCLUSION OF LAW

A 40 percent rating for left knee disability is warranted, 
based on a formulation of 30 percent for weakness and 
instability and 10 percent for arthritis with limitation of 
motion.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.40, 4.44, 4.45, 4.71a, Codes 5003, 5257, 5260, 
5261 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The claim has been considered 
under the VCAA.

There has been substantial compliance with the mandates of 
the VCAA and implementing regulations.  Well-groundedness is 
not an issue.  All pertinent evidence has been obtained.  The 
record includes service medical records, VA examination 
reports and treatment records, and private medical records.  
The veteran has been notified of the applicable laws and 
regulations; discussions in the Board remand, in the rating 
decision, in the statement of the case, and in the 
supplemental statements of the case have informed him of what 
is needed to establish entitlement to the benefit sought and 
what the evidence of record shows.  Further development was 
undertaken in compliance with the Board remand.  
Correspondence in March and May 2002 informed the veteran 
what evidence VA would obtain, and what he should provide.

Factual Background

Service medical records show repeated treatment for left knee 
injuries, usually diagnosed as sprains.  In a February 1997 
statement, the veteran's treating physician opined that the 
veteran's current degenerative joint disease, which was 
diagnosed in 1984, was related to injuries in service.  In a 
January 1997 statement, she stated that the veteran's post-
traumatic left knee arthritis continued to deteriorate.  He 
had post-osteotomy phlebitis and fluid retention.  Occasional 
cellulitis made him a poor candidate for total knee 
replacement, although one would eventually be required.

Private treatment records from November 1996 to February 2000 
reveal continuing treatment for complaints of increasing left 
knee pain.  At the initial consultation, advanced arthritis 
was noted.  In February 2000, "end stage traumatic 
arthritis" of the left knee was diagnosed.

On August 1997 VA orthopedic examination, the veteran 
reported that the knee gave way once a month, and locked once 
a month.  He could not do frequent squatting, kneeling, or 
stair climbing, and could walk only one-half mile at a time.  
On examination, the veteran limped, but could move around the 
room.  Hopping on the left foot, heel and toe walk, and a 
partial squat and rise were clumsily done.  Range of motion 
was complete in extension, but limited to 92 degrees in 
flexion.  There was crepitus and pain on motion of the left 
knee.  An x-ray showed severe degenerative joint disease of 
the left knee.  The impression was degenerative joint 
disease.

VA treatment records from October to December 1998 reveal 
complaints of progressive knee pain over the past few years.  
The veteran had swelling, pain with activity, giving way, and 
catching.  He used Motrin with limited effect, and injections 
did not help.  He had recurrent cellulitis.  Surgery to 
remove retained hardware in the left knee was performed in 
November 1998, in preparation for total knee arthroplasty.  
Severe degenerative joint disease was reported by the 
surgeon.

On November 1998 VA orthopedic examination, the veteran 
reported that he could not squat frequently, and his knee 
gave way and locked once a month.  He complained of daily 
pain and swelling.  He also had cellulitis of the left leg.  
He was falling down more frequently, but did not know why.  
He could walk a quarter mile.  He stated he had weakness of 
the knee on occasion, and had incoordination (limping) all 
the time.  Past surgeries were noted.  On examination, gait 
was within normal limits, although a slight to moderate 
valgus of the left knee was noted.  There was no tenderness 
to palpation.  Lateral and collateral ligaments were stable.  
The veteran complained of anterior knee pain on McMurray 
testing, but not on external rotation.  There was generalized 
swelling of the left leg from the knee to ankle.  There was 
no crepitus or effusion on active motion.  Range of motion 
was from 0 degrees extension to 110-115 degrees flexion.  The 
diagnosis was status post knee surgery times two with 
residuals.  Impairment was mild to moderate, but could not be 
quantified in terms of degrees of additional functional loss 
due to the subjective nature of the factors.

In an undated letter from the veteran's treating physician 
received by VA in April 2000, it was stated that the veteran 
needed a total left knee replacement due to his progressively 
severe arthritis.  He was still mobile, but had pain with 
movement.

Private treatment records form January 2000 to May 2002 
reveal continued complaints of left knee pain from 
gonarthritis or osteoarthritis.  The veteran also suffered 
from recurrent left leg cellulitis and venous insufficiency.  
In February 2001, extension of the left knee was to 5 
degrees.  Flexion was to 100 degrees.  There was pain with 
all motion.  In a May 2002 memorandum, the treating physician 
noted that the veteran had end stage left knee osteoarthritis 
or gonarthritis, as well as recurrent cellulitis of the left 
leg.  The doctor considered the veteran "disabled."

VA treatment records from June 2000 to July 2001 reveal that 
in June 2000, x-rays showed "pretty advanced disease" of 
the left knee.  The doctor scheduled a follow up visit in six 
months; if cellulitis was not present, a total knee 
arthroplasty would be scheduled.  In January 2001, there was 
a recurrence of cellulitis.  The veteran complained of left 
knee pain and giving way.  He was referred to his private 
doctor for treatment of the infection; total knee replacement 
was again considered possible following the treatment of the 
infection.  In July 2001, there was no cellulitis, but the 
veteran declined surgery.  He wore a brace on the left knee 
and used a cane.  He had increased pain with activity.  The 
knee was stable on examination, without tenderness to 
palpation.  Flexion was limited to 85 degrees.  In January 
2002, the veteran elected not to undergo left knee surgery.

On May 2002 VA orthopedic examination, the veteran reported 
use of a knee brace all the time, except around the house.  
He used a cane.  The left knee was painful and swollen daily, 
but did not make any noises.  The veteran reported weakness 
and fatigability due to pain, and incoordination from a limp.  
On examination without the brace or cane, a moderate limp was 
observed.  There was tenderness to palpation, and no 
ligamentous laxity.  There was no crepitus on active motion.  
Moderate, general, chronic swelling was seen in the left knee 
region.  Extension of the left knee was to 2 degrees, and 
flexion was to 90 degrees, with complaints of pain on 
terminal flexion.  Functional impairment was "close to 
severe."

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the award of service connection for disability, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  As was noted above, the RO 
has made the combined 30 percent rating effective from the 
date of claim, and hence it is treated as the initial 
assigned rating.  However, the level of left knee impairment 
has remained relatively constant throughout the appeals 
period, and staged ratings are not appropriate.

The RO has rated the veteran's left knee disability 10 
percent for arthritis under Code 5003, and 20 percent under 
Code 5257 for other knee impairment.  In the February 2002 
remand, as a knee replacement was to be done once cellulitis 
cleared, the RO was instructed to consider rating the knee 
disability under Code 5055 for a total knee replacement, with 
consideration of temporary total ratings under 38 C.F.R. 
§§ 4.29 and 4.30.  However, records now reveal that the 
veteran never underwent such surgery, and rating under those 
Codes is not appropriate.

Code 5003 provides that the disability shall be rated 
according to the limitation of motion of the affected joint.  
If there is no compensable limitation of motion, a 10 percent 
rating is assigned.  Limitation of motion of the knee is 
rated under Codes 5260 (limitation in flexion) and 5261 
(limitation in extension.)  Code 5260 assigns compensable 
ratings for limitation of flexion to 45 degrees or less.  A 
20 percent rating requires limitation of flexion to 30 
degrees.  The veteran's limitation of flexion has been 
reported to 85 degrees, at most.  Code 5261 assigns 
compensable ratings when extension is limited to 10 degrees 
or more.  A 20 percent rating requires limitation of 
extension to 15 degrees.  Here, limitation of extension has 
been reported to 5 degrees at most.  Because the limitation 
of motion in extension and flexion is not compensable under 
Codes 5260 or 5261, a 10 percent rating is assigned under 
Code 5003 for arthritis.  38 C.F.R. § 4.71a, Code 5003.

Code 5257 rates other impairment of the knee based on 
recurrent subluxation or lateral instability.  Moderate 
impairment is rated 20 percent, while severe impairment 
warrants the maximum, 30 percent, rating.  Here, all doctors 
consider the condition of the veteran's knee severe.  He 
reports frequent giving way.  He has been a candidate for a 
total knee replacement throughout.  That he is a poor 
candidate for surgery is the primary factor in why this has 
not occurred.  The earliest treatment records note advanced 
or severe disease of the left knee.  Weakness and 
incoordination have been found from the November 1998 VA 
examination.  The May 2002 VA examiner found the veteran's 
functional impairment to be "close to severe."   Resolving 
all doubt in favor of the veteran, the Board finds that the 
disability picture presented, at the very least, approximates 
a characterization of severe disability.  Therefore, a 30 
percent rating under Code 5257 is warranted.


ORDER

A 40 percent rating for left knee disability is granted, 
subject to the regulations governing payment of monetary 
awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

